Citation Nr: 0838226	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-38 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1960 to 
April 1962.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and tinnitus.  The veteran filed a notice of disagreement 
(NOD) in September 2007, and the RO issued a statement of the 
case (SOC) in November 2007.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2007.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

The veteran contends that he has current bilateral hearing 
loss and tinnitus due to noise exposure during service.  The 
veteran's Form DD-214 reflects that the veteran military 
occupational specialty (MOS) in service was an artillery 
surveyor.  In the August 2007 rating decision, the RO 
determined that the veteran's service records confirmed that 
during the veteran's period of active service he trained as 
an artillery surveyor with duty in an artillery battalion, 
and based on these facts conceded the veteran's exposure to 
acoustic trauma during service.  

The Board points out that while the veteran was afforded a 
July 2007 VA audiology examination, the VA audiologist 
provided inconsistent opinions on the questions of whether a 
relationship existed between bilateral hearing loss, as well 
as tinnitus, and service.  As noted, the veteran underwent a 
VA audiological evaluation in connection with his claims for 
service connection for bilateral hearing loss and tinnitus in 
July 2007. While the audiologist  (a non-physician) opined 
that it was not at least as likely as not that the veteran's 
hearing loss was due in part to conceded military acoustic 
trauma, this opinion appears to have been based on the fact 
that the veteran had documented normal hearing at the time of 
his discharge from service and a September 2005 Institute of 
Medical Report that delayed onset of hearing loss does not 
exist.  Furthermore, while the opinion was unfavorable for 
the veteran's claim for service connection for bilateral 
hearing loss, the VA audiologist opined in the same July 2007 
VA examination report that it was at least as likely as not 
(that the veteran's tinnitus) caused by military acoustic 
trauma as evidence by reported onset of condition following 
military exercises.
 
The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post- 
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d) (2008).  

Under these circumstances, to include the July 2007 VA 
audiologist's inconsistent opinions regarding hearing loss 
and tinnitus, the Board finds that medical examination and an 
appropriate physician-here, an ear, nose and throat (ENT) 
physician-would be helpful in resolving the claims for 
service connection for bilateral hearing loss and for 
tinnitus.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  The Board notes that, during the September 
2008 hearing, the veteran indicated his willingness to report 
to a VA examination to obtain an additional medical opinion.

Accordingly, the RO should arrange for the veteran to under 
examination at a VA medical facility. The veteran is hereby 
advised that, failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2008).   Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further 
examination, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating each of the claims for service connection on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for bilateral hearing loss 
and/or tinnitus.  The RO should explain 
the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be provided to 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

Based on the audiometric testing already 
conducted, in particular the recent July 
2007 VA audiometric testing, the 
physician should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

With respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, and based on consideration of 
the veteran's in- and post-service 
history and assertions, as to whether the 
veteran it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include likely noise exposure associated 
with the veteran's service as an 
artillery surveyor with duty in an 
artillery battalion.



Consistent with the governing legal 
authority, the examiner should not base 
his or her opinion solely on the absence 
of hearing loss and tinnitus at 
separation from service.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




